Citation Nr: 1000083	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES
 
1.  Entitlement to service connection for a prostate 
disorder, to include benign prostate hypertrophy and chronic 
prostatitis.
 
2.  Entitlement to service connection for a bilateral eye 
disability, to include residuals of a right eye implant.  
 
 
REPRESENTATION
 
Appellant represented by:     Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 


INTRODUCTION
 
The Veteran served on active duty from March 1946 to May 
1947.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the New York 
, New York , Department of Veterans Affairs (VA) Regional 
Office (RO).
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  There were no in-service complaints or findings 
pertaining to a prostate disorder, there is no competent 
evidence of a continuity of prostate symptomatology 
postservice, and there is no competent evidence linking a 
current prostate disorder to service.  
 
2.  There were no in-service complaints or findings 
pertaining to a bilateral eye disorder, there is no competent 
evidence of a continuity of eye symptomatology postservice, 
and there is no competent evidence linking a current 
bilateral eye disorder, to include residuals of a right eye 
implant. to service.   
 
 
CONCLUSIONS OF LAW
 
1.  A prostate disorder, to include benign prostate 
hypertrophy and chronic prostatitis, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.. §§ 3.102, 3.159, 
3.303 (2009).  
 
2.  A bilateral eye disability, to include residuals of a 
right eye implant, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2005 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA failed to inform the Veteran of how disability 
evaluations and effective dates are assigned at the time of 
the November 2005 letter; however, the Veteran was not 
prejudiced.  The Veteran was notified of these elements in a 
March 2006 letter, and the claim was readjudicated in an 
October 2006 statement of the case.  
 
VA has fulfilled its duty to assist the claimant, including 
obtaining VA treatment records and private medical records 
the Veteran had identified.  The service treatment records 
were already of record at the time of the current application 
for benefits.  
 
VA has not provided the Veteran with an examination in 
connection with the claims on appeal.  The Board finds that 
in both instances, a medical examination was not required.  
In this regard, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).
 
In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) addressed each of the above elements and how 
the Board must apply the facts of the case to the law 
regarding when an examination was necessary, with which the 
Board has complied.  As to evidence of a current disability, 
there are private medical records and VA treatment records 
showing the Veteran has a current prostate disorder and a 
bilateral eye disability.  Thus, element (1)-competent 
evidence of a current disability-has been met.  However, 
where the Board finds that the evidence is lacking is in 
elements (2) and (3)-establishing an in-service event and 
establishing that the current disability may be related to 
the in-service event.  The Board will address element (2) 
first.  
 
The Veteran has not attempted to allege that he had prostate 
or eye problems in service.  For example, in the VA Form 21-
526, Veteran's Application for Compensation or Pension, 
received in October 2005, when asked the onset of his 
prostate problems, the Veteran wrote 1990.  When asked when 
his eye disability began, he wrote 1989.  When asked when his 
right eye implant was done, he wrote 2001.  None of these 
dates indicate that the Veteran feels that these disabilities 
had their onset in service.  The service treatment records do 
not show any complaints pertaining to the prostate or the 
eyes.  At discharge from service, examination of the 
genitourinary system was normal.  As to eye abnormalities, 
the examiner wrote "none," and the Veteran had 20/20 
vision.  When listing the significant diseases, wounds, and 
injuries, the examiner noted no history of malaria, syphilis, 
or dysentery.  Thus, there is nothing to indicate an in-
service event, disease, or injury regarding the Veteran's 
prostate or eyes.  Accordingly, the Board finds that element 
(2), establishing an in-service event has not been met.  See 
McLendon, 20 Vet. App. at 82.  
 
Additionally, it must be noted that the Veteran has not 
attempted to claim continuity of symptomatology following 
discharge from service.  In the October 2005 VA Form 21-526, 
he wrote that his eye problems began in 1989, and that his 
prostate problems began in 1990-both more than 40 years 
after service.  Indeed, when the Veteran hand wrote a 
statement to VA in connection with his claims for service 
connection, he addressed only a bilateral foot disorder which 
has since been service connected when discussing in-service 
complaints.  See statement from Veteran submitted by his 
representative in November 2006.  The Veteran's failure to 
discuss either a prostate disorder or a bilateral eye 
disability in addressing his in-service complaints was 
intentional and it was consistent with his October 2005 VA 
Form 21-526.  (The Veteran was seeking pension benefits at 
the same time he was seeking compensation.)
 
The only person attempting to attribute the disabilities to 
service is the Veteran's representative.  While the 
representative is able to present argument on behalf of the 
Veteran, the Board finds the Veteran's statements to be more 
probative as to the onset of these disabilities, since they 
relate to symptoms of which the Veteran has personal 
knowledge.  The Veteran has submitted statements from private 
physicians regarding his current disabilities and the onset 
of such disabilities, and no physician has attributed the 
current disabilities to service.  Stated differently, neither 
the Veteran nor any medical professional has attributed the 
current disabilities to service.  Thus, any statements made 
by the Veteran's representative that these disabilities had 
their onset in service are rejected.  
 
Because elements (2) and (3) have not been met, the Board 
need not reach element (4)-whether there is sufficient 
competent medical evidence to decide the claim.  Hence, an 
examination was not necessary to make a decision on the 
claims for service connection.
 
The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  
 
Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
 
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for a 
prostate disorder and a bilateral eye disability.  
 
As discussed, the service treatment records are silent for 
any findings of, or treatment for either prostate or eye 
problems.  In fact, at discharge from service, evaluation of 
the genitourinary system was normal, and there were no eye 
abnormalities.  The Veteran's vision was 20/20 in both eyes.  
 
In a January 2007 letter, a private physician indicated that 
he first saw the Veteran for right eye problems in 1992-
approximately 45 years after discharge from service.  The 
Veteran's urologist reported that the appellant underwent a 
Transurethral Resection of the Prostate in 2000-more than 50 
years after service.  Even the Veteran's allegation in the VA 
Form 21-526, received in October 2005, indicated that the 
disabilities started more than 40 years after service.  Thus, 
even considering the claims in the light most favorable to 
the Veteran, the lack of any evidence in service of either a 
prostate or an eye disorder, and the absence of any evidence 
of any disorder for 40-plus years following service is 
evidence against the claims.  See Maxson v. West, 12 Vet. 
App. 453 (1999) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  
 
In light of the evidence preponderating against the claims of 
entitlement to service connection for a prostate disorder, to 
include benign prostate hypertrophy and chronic prostatitis; 
and for a bilateral eye disability, to include residuals of a 
right eye implant, the benefit of the doubt doctrine is not 
applicable, and service connection cannot be granted.  
38 U.S.C.A. § 5107(b).  Accordingly, the claims are denied.
 
 
ORDER
 
Entitlement to service connection for a prostate disorder, to 
include benign prostate hypertrophy and chronic prostatitis, 
is denied.
 
Entitlement to service connection for a bilateral eye 
disability, to include residuals of a right eye implant, is 
denied


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


